DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/343,697
Claims 1-3, 6-9, 11-14, and 16-23 have been examined on the merits.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of December 22, 2020.
The Examiner has reviewed the claim amendments and Reply of 12/22/2020.
Applicants must still file an Oath/Declaration.  The original objection for lack of an Oath/Declaration, is reproduced, below.
The rejections under 35 U.S.C. 112(f), 35 U.S.C. 112(a), and 35 U.S.C. 112(b) (paragraphs 11-19 of previous Office Actions) are entirely withdrawn, since Applicants revised the claims 9-12 deleting “delivery means”.
The prior art rejection (see paragraphs 20-21 of previous Office Action) is withdrawn since Applicants deleted cisplatin as an embodiment of drug DRG in both claims 1 and 6.
The non-statutory double patent rejection against co-pending 16/343,645 (paragraphs 22-23 of previous Office Action) is maintained.  Applicants cannot request that this rejection be held in abeyance.  This reference cannot be used as a statutory double patent reference.  See reproduction of rejection, below.
The non-statutory double patent rejection against co-pending 16/343,732 (paragraph 24 of previous Office Action) is maintained.  Applicants cannot request that this rejection be held in abeyance.  This reference cannot be used as a statutory double patent reference.  See reproduction of rejection, below.
The double patent rejection against U.S. 10,307,489 B2 (paragraph 25 of previous Office Action) is withdrawn since Applicants revised claims 1-2 eliminating cisplatin and platin-based compounds as embodiments of drug DRG.  This reference cannot be used as a statutory double patent reference.
Oath/Declaration
Currently, there is no Oath/Declaration in the file wrapper.  Applicants must file an Oath/Declaration no later than the date the issue fee payment is due to avoid abandonment of this application.  See MPEP 1303.  This objection was made of record in (paragraph 10 of) the previous Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-3 and 6-9 are provisionally rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-2 and 4-7 of co-pending Application No. 16/343,645 (reference application).  The reference claims of January 8, 2021 were used in this rejection.  The instant claims of 12/22/2020 were used as well.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.  For example, reference claim 1 anticipates instant claim 1:  both claims are drawn to a sensitizer compound wherein a DZ residue of formula FI or FII (which is identically disclosed in reference and instant) is attached via an amide or ester bond to a DRG conjugated drug consisting of a statin drug and artemisinin.  Furthermore, reference claim 2 anticipates instant claim 3; reference claim 1 anticipate instant claim 1.  Furthermore, reference claim 6 anticipates instant claim 8; and reference claim 7 anticipates instant claim 9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 6-8 are provisionally rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, and 11-13 of copending Application No. 16/343,732 (reference application).  The amended reference 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.  For example, reference claims 1-4 and 6 (wherein reference claims 2-4 and 6 drawn to DZ FII-DRG Simvastatin-ester:  
    PNG
    media_image1.png
    415
    1154
    media_image1.png
    Greyscale
 ; and DZ-FII-DRG artemisinin ester:  
    PNG
    media_image2.png
    397
    1057
    media_image2.png
    Greyscale
  ), anticipate instant claims 1-2.  Furthermore, reference claim 8, drawn to a pharmaceutical composition comprising the same, and at least one pharmaceutically acceptable carrier, anticipates instant claim 6.  Reference claim 11, drawn to DZ-FI-DRG simvastatin amide, anticipates instant claims 1-2.  Furthermore, reference claim 12, drawn to DZ-FI-DRG-cisplatin amide, anticipates instant claims 1-2; and reference claim 13, drawn to DZ-FI-DRG-artemisinin amide, anticipates instant claims 1-2.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Amendment
Claim Objections
Claims 4-5, 10, and 15 are listed as canceled yet have claim text.  Canceled claims should not have claim text.  Applicants are asked to remove this claim text.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 23 recites the limitation "doxorubicin and paclitaxel" as embodiments of DRG.  There is insufficient antecedent basis for these limitations in the base claim 13, which does not disclose “doxorubicin and paclitaxel”.  The presence of “doxorubicin and paclitaxel” in dependent claim 23 renders the metes and bounds of claim 23 undefined 
This rejection will be rendered moot once Applicants delete “doxorubicin and paclitaxel” as embodiments of claim 23.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
New dependent claim 23 contains “doxorubicin and paclitaxel” as embodiments for DRG, which are not disclosed in base claim 13.  Therefore, claim 23 does not properly further limit base claim 13.
This rejection will be rendered moot once Applicants delete “doxorubicin and paclitaxel” as embodiments of claim 23.

Conclusion
The claims 4-5, 10, and 15 are objected to for informalities.
Claims 11-12 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-3, 6-9, and 23 are not presently allowable as written.
Claim 13-14, 16-20, and 23 are presently allowable as written.
There is no known prior art reference that either teaches or anticipates a compound DZ-DRG, wherein DZ is one of formulae FI of FII, and wherein DRG is selected from the group consisting of:  simvastatin or another statin, Artemisinin, doxorubicin, and paclitaxel according to instant claims 1 or 6.  Furthermore, there is no known prior art reference that teaches or anticipates a method of use according to instant claim 13 (including provisio/disclaimer of instant claim 13 limiting wherein any selected platin-based or CIS-DRG is not also selected as RPT).
The reference CHUNG (WO 2016/106324 A1, previously provided to Applicants), previously cited as prior art, is no longer considered prior art since Applicants deleted platin-based or Cisplatin, gemcitabine, and docetaxel from instant claims 1 and 6.  CHUNG does not teach or suggest or provide motivation to use any of the DRG embodiments of instant amended claims 1 and 6.
Furthermore, CHUNG does not teach, suggest, or provide motivation for instant amended claim 13, especially the provisio/disclaimer thereof, now requiring that any selected platin-based or CIS-DRG is not also selected as RPT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625